Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

MAINTAINED OBJECTION AND REJECTION

2.	Claims 6-11 and 13-25 are objected to because independent claim 6 refers to several tables and figures, and claims are usually not permitted to refer to tables and figures in the specification.
2173.05(s) Reference to Figures or Tables
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).

3.	Reply to traverse in response: The response states that, "Applicant respectfully submits that the recitation of hundreds of genes in the claims is not a practical way to define the invention in words, and that it is more concise to incorporate by reference than duplicating a drawing or table into the claim."  However, based on M.P.E.P. 2173.05(s) as noted above, the Office must insist in this case that claim 6 not refer to Tables or Figures, as it is both 'possible' and 'practical' to recite the large number of gene names, even if doing so takes several pages.




4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or
composition of matter, or any new and useful improvement thereof, may obtain a
patent therefor, subject to the conditions and requirements of this title.

Claims 6-11 and 13-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or correlation without significantly more.  The claims recite a natural correlation between nucleic acid expression level and usual or non-usual interstitial pneumonia.  This judicial exception is not integrated into a practical application because data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra- solution activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only physical steps are ‘obtaining a biological sample’ and ‘assaying nucleic acid molecules to identify a differential expression level’, which were routine and conventional in the prior art as indicated by Van Hoek et al. (US 2012/0288860), see pages 2-11.

REPLY TO ARGUMENTS

5.	With respect to the above rejection, the arguments of the response filed 09/12/22 have been fully considered, but are not found persuasive.  The response argues on page 7 that the instant claims are integrated into a practical application of that exception which is an improvement to the technology of diagnostic assays.  This is not convincing because here the improvement relates to the judicial exception (natural correlation) itself, rather than to an improved machine or type of assay.  Thus, the instant claims do not satisfy the criteria for improvement as it relates to 2A prong 2 (integrating) according to 2106.04(d)(1).
Starting on page 7, the response also argues that claim 6 recites a combination of additional elements that amount to significantly more than the judicial exception, since claim 6 recites a step of obtaining a biological sample from a subject suspected of having usual interstitial pneumonia or non-usual interstitial pneumonia based at least in part on an imaging analysis or a pulmonary function test.  The response argues that, "Accordingly…claim 6, by combining imaging analysis with a subsequent assay on one or more listed genes, adds elements that amount to significantly more than the judicial exception."  However, the Office disagrees because claim 6 requires the steps of obtaining a sample and assaying nucleic acids, which are indicated as routine and conventional by Van Hoek et al., and the performer of the claimed method is not required to perform any step of imaging analysis or pulmonary function test - the claim only requires that the subject from whom the sample is taken was subject to imaging analysis or pulmonary function test at some point in the past.  Thus, it is submitted that since the performer of the claimed method need not perform a step of image analysis or pulmonary function test, such a step cannot be considered as contributing to a combination of steps that is not routine and conventional, and thus that is sufficient to amount to significantly more than the judicial exception.
Finally, the response argues on page 9 that claims 24 and 25 are not directed to a judicial exception and should be considered additional elements under step 2B.  The Office again disagrees; applying a classifier cannot be considered as an additional element because it directly applies to the judicial exception itself; it is an integral part of that exception.

CONCLUSION

6.	Claims 6-11 and 13-25 are free of the prior art, but are rejected for another reason.  No claims are allowable.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/11/22

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637